                Case 1:20-cv-06476-SN Document 45 Filed 01/04/21 Page 1 of 4




K A U F M A N & K A H N, L L P
M ar k S. K a uf m a n
  ( E m ail: K a uf m a n @ K a uf m a n K a h n. c o m)
1 0 Gr a n d C e ntr al
1 5 5 E ast 4 4 t h Str e et, 1 9t h Fl o or
N e w Y or k, N e w Y or k 1 0 0 1 7
T el.: ( 2 1 2) 2 9 3 -5 5 5 6                                                                                            J a n. 4,
                                                                                                                          Jan.   4, 2021
                                                                                                                                    2021

   U NI T E D S T A T E S DI S T RI C T C O U R T
   S O U T H E R N DI S T RI C T O F N E W Y O R K

   ---------------------------------------                                                   x
                                                                                                    C as e N o. 2 0- c v- 6 4 7 6 ( P K C)
   R A B O A G RI FI N A N C E L L C ,                                                       :

                                      Pl ai ntiff,                                           :
                                                                                                          O R DE R T O ST A Y
                  -- a g ai nst --                                                           :              O N C O NS E N T

   B A N N A T Y N E, E T A L. ,                                                             :

                                       D ef e n d a nts.                                     :

   ---------------------------------------                                                   x

           T h e u n d ersi g n e d, b ei n g all of t h e att or n e ys of r e c or d f or t h e p arti es i n t h e a b o v e -

c a pti o n e d c as e , h er e b y a c k n o wl e d g e t h e f oll o wi n g:

           W H E R E A S, D ef e n d a nts ass ert t h at th e y r et ai n e d St e w art Titl e of C alif or ni a, I n c.

( “ St e w art ”) t o s er v e as es cr o w a g e nt f or t h e r efi n a n ci n g of t h eir f or m er m ort g a g es wit h P l ai ntiff

R a b o A grifi n a n c e L L C ( “ R a b o ”); a n d

           W H E R E A S, att or n e ys f or R a b o h a v e pr o vi d e d t o att or n e ys f or D ef e n d a nts c o pi es of

e m ails fr o m R a b o t o St e w art i n di c ati n g t h at pri or t o D ef e n d a nts’ r efi n a n ci n g s u c h m ort g a g es,

R a b o h a d pr o vi d e d St e w art wit h n oti c e of t h e a m o u nts t h at R a b o all e g es i n t h e c o m pl ai nt i n t his

c as e ar e o w e d t o R a b o p urs u a nt t o c ert ai n d eri v ati v e s w a p a gr e e m e nts, as t h e r es ult of s u c h

r efi n a n ci n g, all e g e dl y b as e d o n e arl y t er mi n ati o n of D ef e n d a nts’ m ort g a g es wit h R a b o; a n d
            Case 1:20-cv-06476-SN Document 45 Filed 01/04/21 Page 2 of 4




       WHEREAS, Defendants through their counsel assert that before receiving copies of such

emails from Plaintiff’s counsel, Defendants were not informed by Stewart that Stewart had

received such notice, and that Defendants did not in fact receive notice of amounts allegedly

owing under the swap agreements before refinancing the Rabo mortgages; and

       WHEREAS, Defendants through their counsel assert that if Stewart had provided such

information, Defendants would not have refinanced their mortgages; and

       WHEREAS, if Defendants had not refinanced their mortgages before the end of the loan

period set forth in such mortgages, Rabo would not have had grounds to bring this litigation

based on amounts alleged to be due based on the early termination of the swap agreements; and

       WHEREAS, Stewart’s alleged failure to provide Defendants with information Stewart

had received that was material to the proposed refinancing appears to constitute, among other

potential causes of action, a breach of Stewart’s fiduciary duty as agent to its principals, the

Defendants;

       NOW, THEREFORE, the undersigned stipulate to the following:

       1.      The proceedings of this litigation, including but not limited to the submission of

an attorneys’ planning report and proposed scheduling order, discovery, any dispositive motions,

and trial are stayed for six months from the date this Stipulation is fully executed and so ordered

by the Court (the “Effective Date”);

       2.      Within two months from the Effective Date, Defendants will commence a lawsuit

against Stewart for a declaratory judgment that Stewart is liable for any amounts that Defendants

owe to Rabo as alleged in this litigation; and

       3.      Plaintiffs and Defendants may submit to the Court further stipulations to stay

these proceedings for additional four- (4-) month periods, provided that Plaintiffs have timely



                                                  2
Case 1:20-cv-06476-SN Document 45 Filed 01/04/21 Page 3 of 4
                     Case 1:20-cv-06476-SN Document 45 Filed 01/04/21 Page 4 of 4




S O ORDERED.
SO  O R D E R E D.




D at e d: January
Dated:    J a n u ar y 4,
                       4, 2021
                          2021
          N e w York,
          New      Y or k, New
                           N e w York
                                 Y or k
